696 So. 2d 1341 (1997)
Andrew C. SKILLMAN, Appellant,
v.
STATE of Florida, Appellee.
No. 96-00940.
District Court of Appeal of Florida, Second District.
July 23, 1997.
James Marion Moorman, Public Defender, and Douglas Chanco, Assistant Public Defender, Bartow, for Appellant.
*1342 Robert A. Butterworth, Attorney General, Tallahassee, and Robert J. Krauss, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
In this appeal filed pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the public defender has suggested several arguments, one of which has merit. The trial court erred in assessing the appellant $658 for the cost of extradition. See Jackson v. State, 668 So. 2d 1082 (Fla. 2d DCA 1996). The cost of extradition is a cost of prosecution, see Pickrel v. State, 609 So. 2d 65 (Fla. 4th DCA 1992), and must be sought in accordance with the statutory procedures as espoused in Reyes v. State, 655 So. 2d 111, 119 (Fla. 2d DCA 1995) (en banc). Accordingly, we strike the cost of extradition and remand this case for the state to seek reimposition of this cost, if desired. Because we see no other error, we affirm the appellant's judgment and sentence in all other respects.
Cost of extradition stricken; judgment and sentence otherwise affirmed; remanded with instructions.
SCHOONOVER, A.C.J., and PATTERSON and LAZZARA, JJ., concur.